Case: 15-11103      Document: 00513972721         Page: 1    Date Filed: 04/28/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 15-11103                                  FILED
                                  Summary Calendar                            April 28, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAQUENTEZ MYERS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-115-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Jaquentez Myers appeals the sentence imposed after he pleaded guilty
to being a felon in possession of a firearm. He contends that the district court
committed plain error by increasing his sentence based on two prior Texas
convictions for burglary of a habitation that were deemed “crimes of violence”
under the applicable 2014 edition of the United States Sentencing Guidelines.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11103    Document: 00513972721     Page: 2   Date Filed: 04/28/2017


                                 No. 15-11103

      Myers contends that Texas definition of burglary of a habitation is
broader than the generic definition of burglary of a dwelling, and that the court
could not use the modified categorical approach because the statute is not
divisible. The Texas statute is divisible. See United States v. Uribe, 838 F.3d
667, 670-71 (5th Cir. 2016) (addressing the effect of Mathis v. United States,
136 S. Ct. 2243 (2016)), cert. denied, 2017 WL 661924 (Mar. 20, 2017) (No. 16-
7969). The relevant court documents, properly consulted under the modified
categorical approach, show that Myers was convicted of violating Texas Penal
Code § 30.02(a)(1), which matches sufficiently the generic definition of
burglary of a dwelling. See United States v. Conde-Castaneda, 753 F.3d 172,
175-79 (5th Cir. 2014). Accordingly, the judgment is AFFIRMED.




                                       2